DETAILED ACTION
The Amendment filed December 23, 2020 has been entered.
Claim 22 is cancelled.
Claims 17, 23, 24 and 33 are currently amended.
Claims 35-37 are new.
Claims 1-21 and 23-37 are pending.
Claims 1-16, 18-20, 25-32 and 34 are withdrawn.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
All previous objections and rejections not set forth below have been withdrawn.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Withdrawn Rejections
The rejection of claim 22 on the judicially-created basis that it contains an improper Markush grouping of alternatives.  See In re Harnisch, 631 F.2d 716, 721-22 (CCPA 1980) and Ex parte Hozumi, 3 USPQ2d 1059, 1060 (Bd. Pat. App. & Int. 1984) is withdrawn in light of the cancellation of claim 22.  

The rejection of claim 17 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject is withdrawn in light of the amendment of claim 17.

The rejection of claim 33 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention is withdrawn in light of the amendment of claim 33.

The rejection of claims 17, 21-24 and 33 under 35 U.S.C. 102(a)(1) as being anticipated by Shen et al. Expression of ZmLEC1 and ZmWRI1 increases seed oil production in maize. Plant Physiol. 2010 Jul;153(3):980-7. Epub 2010 May 20 is withdrawn in light of the amendment of claims 17 and 33.

Claim Objections
Claims 36 and 23 are objected to because of the following informalities:  the claim does not define the meaning of the acronym LEC1.  Appropriate correction is required.

Claims 24 and 37 are objected to because of the following informalities:  the claim does not define the meaning of the acronym WRI1.  Appropriate correction is required.

Improper Markush Grouping
Claims 17 and 33 are rejected on the judicially-created basis that it contains an improper Markush grouping of alternatives.  See In re Harnisch, 631 F.2d 716, 721-22 (CCPA 1980) and Ex parte Hozumi, 3 USPQ2d 1059, 1060 (Bd. Pat. App. & Int. 1984).  The improper Markush grouping includes species of the claimed invention that do not share both a substantial structural feature and a common use that flows from the substantial structural feature.  The members of the improper Markush grouping do not share a substantial feature and/or a common use that flows from the substantial structural feature for the following reasons: Claims 17 and 33 recite a list of alternatively useable member seed-specific promoters, namely a serine carboxypeptidase-like (SCPL17) promoter, Acyl Carrier Protein (ACP5) promoter, Sucrose Synthase 2 (SUS2) promoter, Peroxidase superfamilv protein (PER) promoter, CYSTEINE PEROXIREDOXIN 1 (PER1) promoter, Basic Leucine Zipper Transcription Factor 67 (BZIP67) promoter, or 3-Ketoacvl-CoA Synthase 18 (KCS18) promoter. The members of this Markush grouping do not share a substantial feature and/or a common use that flows from the substantial structural feature because they are regulatory sequences obtained from structurally and functionally distinct genes, and as such would not be expected to share a substantial feature and/or a common use that flows from the substantial structural feature. In response to this rejection, Applicant should either amend the claim(s) to recite only individual species or grouping of species that share a substantial structural feature as well as a common use that flows from the substantial structural feature, or present a sufficient showing that the species recited in the alternative of the claims(s) in fact share a substantial structural feature as well as a common use that flows from the substantial structural feature.  This is a rejection on the merits and may be appealed to the Board of Patent Appeals and Interferences in accordance with 35 U.S.C. §134 and 37 CFR 41.31(a)(1), 

Claim Rejections - 35 USC § 112

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 17, 21, 23-24, 33 and 35-37 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 17 as currently amended is drawn to a genetically modified plant cell, comprising a first nucleic acid construct that encodes a seed-specific promoter operatively linked to a transcription factor wherein expression of the transcription factor increases the production of a target compound; wherein the seed-specific promoter is a serine carboxypeptidase-like (SCPL17) promoter, Acyl Carrier Protein (ACP5) promoter, Sucrose Synthase 2 (SUS2) promoter, Peroxidase superfamilv protein (PER) promoter, CYSTEINE PEROXIREDOXIN 1 (PER1) promoter, Basic Leucine Zipper Transcription Factor 67 (BZIP67) promoter, or 3-Ketoacvl-CoA Synthase 18 (KCS18) promoter.

Claim 23 as currently amended is drawn to the genetically modified plant cell of claim 17, wherein the transcription factor is Zea mays LEC1.
Claim 24 as currently amended is drawn to the genetically modified plant cell of claim 17, wherein the transcription factor is Zea mays WRI1 or Arabidopsis thaliana (WRI1).
Claim 33 as currently amended is drawn to a genetically modified plant or seed comprising a first nucleic acid construct that encodes a seed-specific promoter operatively linked to a transcription factor wherein expression of the transcription factor increases the production of a  target compound; wherein the seed-specific promoter is a serine carboxypeptidase-like (SCPL17) promoter, Acyl Carrier Protein (ACP5) promoter, Sucrose Synthase 2 (SUS2) promoter, Peroxidase superfamilv protein (PER) promoter, CYSTEINE PEROXIREDOXIN 1 (PER1) promoter, Basic Leucine Zipper Transcription Factor 67 (BZIP67) promoter, or 3-Ketoacvl-CoA Synthase 18 (KCS18) promoter.
New claim 35 is drawn to the genetically modified plant cell of claim 33, wherein the target compound is a lipid or fatty acid. 
New claim 36 is drawn to the genetically modified plant cell of claim 33, wherein the transcription factor is Zea mays LEC1.
New claim 37 is drawn to the genetically modified plant cell of claim 33, wherein the transcription factor is Zea mays WRI1 or Arabidopsis thaliana (WRI1).
Claims 17, 21, 23-24, 33 and 35-37 thus require the presence of a seed-specific promoter that is a serine carboxypeptidase-like (SCPL17) promoter, Acyl Carrier Protein (ACP5) promoter, Sucrose Synthase 2 (SUS2) promoter, Peroxidase superfamilv protein (PER) 
The specification in paragraph [0007] recites the names of the promoters recited in claims 17 and 33 as currently amended. The specification in paragraph [0007] also indicates that the SCPL17, ACP5, SUS2, PER, PER1, BZIP67 and KCS18 promoters may be obtained from Arabidopsis thaliana. The specification in paragraph [0007] additionally indicates that the SUS2 promoter may be obtained from the Arabidopsis thaliana gene designated At5g49190, that the PER promoter may be obtained the Arabidopsis thaliana gene designated At4g25980, that the PER1 promoter may be obtained from the Arabidopsis thaliana gene designated At1g48130, that the BZIP67 promoter may be obtained from the Arabidopsis thaliana gene designated AT3G44460, and that the KCS18 promoter may be obtained from the Arabidopsis thaliana gene designated AT4G34520. The specification in paragraph [0054] further indicates that SCP17 promoter may be obtained from the Arabidopsis thaliana gene designated At3g12203, and that an ACP promoter may be obtained from the Arabidopsis thaliana gene designated At5g27200.
The specification does not describe the nucleotide sequence of any species of any genus of promoter recited by name in claims 17 and 33 as currently amended.
At the time of filing it was known in the art that it is unpredictable whether a promoter polynucleotide sequence that is located 5’ to the protein coding sequence of a gene would have the same particular functional characteristics as a promoter polynucleotide sequence that is located 5’ to the protein coding sequence of a homologous gene, because the regulatory sequences adjacent to homologous coding sequences may differ in both structure and function.
See, for example, Franken P. et al. (The duplicated chalcone synthase genes C2 and Whp (white pollen) of Zea mays are independently regulated; evidence for translational control of Zea mays have highly homologous exon sequences, but differ considerably in sequences 5' upstream and 3' downstream of the coding region, as well as in their introns (abstract; page 2607 Figure 2). Franken P. et al. also teach that expression of the two Zea mays chalcone synthase genes is differently regulated. (abstract; page 2608 Figure 4; page 2609 Figure 5).
At the time of filing it was also known in the art that a polynucleotide sequence that is located 5’ to the protein coding sequence of a single gene can have different functional properties depending on the length of the polynucleotide sequence and the regulatory elements it comprises.
See, for example, Stalberg et al. (Deletion analysis of a 2S seed storage protein promoter of Brassica napus in transgenic tobacco. Plant Mol. Bio. 1993 Nov;23(4):671-83), who teach that the minimum sequence required for the Brassica napus 2S storage protein napA gene promoter to direct seed-specific expression was a 196 bp fragment between nucleotides  -152 and +44 of the promoter sequence.
Further, the promoter names recited in claims 17 and 33 do not impart structure to these promoters because the named promoter genera and the species they comprise are not adequately described with respect to their structure. See University of California v. Eli Lilly, 43 USPQ 2d 1398, 1406 (Fed. Cir. 1997), where it states:
naming a type of material generally known to exist, in the absence  of knowledge as to what that material consists of, is not a description of that  material. Thus, as we have previously held, a cDNA is not defined or described by the mere name "cDNA," even if accompanied by the name of the protein that it encodes, but requires a kind of specificity usually achieved by means of the recitation of the sequence of nucleotides that make up the cDNA.  See Fiers, 984 F.2d at 1171, 25 USPQ2d at 1606.




The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:



Claims 17 and 33, and claims 21, 23-24 and 35-37 dependent thereon, are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claims 17 and 33 are indefinite in the recitation of “serine carboxypeptidase-like (SCPL17) promoter”, because it is unclear how “SCPL17” is meant to limit “serine carboxypeptidase-like”. Claims 17 and 33 are also indefinite in the recitation of “Acyl Carrier Protein (ACP5) promoter”, because it is unclear how “ACP5” is meant to limit “Acyl Carrier Protein”.

Claims 35-37 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claims 35-37 are indefinite in the recitation of “the genetically modified plant cell of claim 33”, because there is insufficient antecedent basis for this limitation, since claim 33 is drawn to a genetically modified plant or seed, not a genetically modified plant cell.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 17, 21, 24, 33, 35 and 37 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Van Erp et al. Multigene engineering of triacylglycerol metabolism boosts seed oil content in Arabidopsis. Plant Physiol. 2014 May;165(1):30-6. Epub 2014 Apr 2.
Claim 17 as currently amended is drawn to a genetically modified plant cell, comprising a first nucleic acid construct that encodes a seed-specific promoter operatively linked to a transcription factor wherein expression of the transcription factor increases the production of a target compound; wherein the seed-specific promoter is a serine carboxypeptidase-like (SCPL17) promoter, Acyl Carrier Protein (ACP5) promoter, Sucrose Synthase 2 (SUS2) promoter, Peroxidase superfamilv protein (PER) promoter, CYSTEINE PEROXIREDOXIN 1 (PER1) promoter, Basic Leucine Zipper Transcription Factor 67 (BZIP67) promoter, or 3-Ketoacvl-CoA Synthase 18 (KCS18) promoter.
Claim 21 is drawn to the genetically modified plant cell of claim 17, wherein the target compound is a lipid or fatty acid. 
Claim 24 as currently amended is drawn to the genetically modified plant cell of claim 17, wherein the transcription factor is Zea mays WRI1 or Arabidopsis thaliana (WRI1).
Claim 33 as currently amended is drawn to a genetically modified plant or seed comprising a first nucleic acid construct that encodes a seed-specific promoter operatively linked 
New claim 35 is drawn to the genetically modified plant cell of claim 33, wherein the target compound is a lipid or fatty acid. 
New claim 37 is drawn to the genetically modified plant cell of claim 33, wherein the transcription factor is Zea mays WRI1 or Arabidopsis thaliana (WRI1).
Van Erp et al. teach a genetically modified plant cell, plant and seed comprising a first nucleic acid construct that encodes a seed-specific Sucrose Synthase 2 (SUS2) promoter operatively linked to an Arabidopsis thaliana WRI1 transcription factor coding sequence, wherein expression of the transcription factor increases the production of seed oil, which inherently comprises lipids and fatty acids (page 31 Figure 1; page 32 Figure 2; page 35 column 1 paragraph 3). Accordingly, Van Erp et al. anticipate claims 17, 21, 24, 33, 35 and 37.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 17, 23, 33 and 36 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shen et al. (Expression of ZmLEC1 and ZmWRI1 increases seed oil production in maize. Plant Physiol. 2010 Jul;153(3):980-7. Epub 2010 May 20) in view of Harada et al. (U.S. Patent No. 6,235,975, issued May 22, 2001) and Haslekas et al. (ABI3 mediates expression of the peroxiredoxin antioxidant AtPER1 gene and induction by oxidative stress. Plant Mol. Biol. 2003 Oct;53(3):313-26).
Claim 17 as currently amended is drawn to a genetically modified plant cell, comprising a first nucleic acid construct that encodes a seed-specific promoter operatively linked to a transcription factor wherein expression of the transcription factor increases the production of a target compound; wherein the seed-specific promoter is a serine carboxypeptidase-like (SCPL17) promoter, Acyl Carrier Protein (ACP5) promoter, Sucrose Synthase 2 (SUS2) promoter, Peroxidase superfamilv protein (PER) promoter, CYSTEINE PEROXIREDOXIN 1 (PER1) 
Claim 23 as currently amended is drawn to the genetically modified plant cell of claim 17, wherein the transcription factor is Zea mays LEC1.
Claim 33 as currently amended is drawn to a genetically modified plant or seed comprising a first nucleic acid construct that encodes a seed-specific promoter operatively linked to a transcription factor wherein expression of the transcription factor increases the production of a  target compound; wherein the seed-specific promoter is a serine carboxypeptidase-like (SCPL17) promoter, Acyl Carrier Protein (ACP5) promoter, Sucrose Synthase 2 (SUS2) promoter, Peroxidase superfamilv protein (PER) promoter, CYSTEINE PEROXIREDOXIN 1 (PER1) promoter, Basic Leucine Zipper Transcription Factor 67 (BZIP67) promoter, or 3-Ketoacvl-CoA Synthase 18 (KCS18) promoter.
New claim 36 is drawn to the genetically modified plant cell of claim 33, wherein the transcription factor is Zea mays LEC1.
Shen et al. teach a genetically modified plant cell, plant and seed comprising a nucleic acid construct that encodes a seed-specific EAP1 promoter operatively linked to a Zea mays LEC1 transcription factor coding sequence, wherein expression of the transcription factor increases the production of seed oil, which inherently comprises lipids and fatty acids (page 982 Figure 1).
Shen et al. do not teach a nucleic acid construct that encodes a Zea mays LEC1 transcription factor coding sequence operatively linked to a seed-specific promoter is that is a serine carboxypeptidase-like (SCPL17) promoter, Acyl Carrier Protein (ACP5) promoter, Sucrose Synthase 2 (SUS2) promoter, Peroxidase superfamilv protein (PER) promoter, 
Harada et al. teach that a polynucleotide encoding a LEC1 polypeptide can be expressed in a plant by operatively linking the polynucleotide to a tissue-specific promoter, including a seed-specific promoter (column 18 lines 17-19 and 34; claim 11).
Haslekas et al. teach a genetically modified plant, seed and cell comprising a nucleic acid construct that comprises a beta-glucuronidase (GUS) coding sequence operatively linked to a seed-specific promoter is that is a CYSTEINE PEROXIREDOXIN 1 (PER1) promoter (page 316-318).
Given the teachings of Shen et al. that a seed-specific promoter is that is an EAP1 promoter can be used to express a Zea mays LEC1 transcription factor in a plant to increase the production of seed oil in the plant, given the teachings of Harada et al. that a polynucleotide encoding a LEC1 polypeptide can be expressed in a plant by operatively linking the polynucleotide to a seed-specific promoter, and given the teachings of Haslekas et al. that a seed-specific promoter is that is a CYSTEINE PEROXIREDOXIN 1 (PER1) promoter can be used to express a polypeptide in a plant, it would have been prima facie obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to use a seed-specific promoter that is a CYSTEINE PEROXIREDOXIN 1 (PER1) promoter to express a Zea mays LEC1 transcription factor in a plant. The use of a known seed-specific promoter to express a Zea mays LEC1 transcription factor in a plant would have been a simple substitution of equivalent elements (a CYSTEINE PEROXIREDOXIN 1 (PER1) promoter for an EAP1 promoter) to obtain predictable results (seed-specific expression of a Zea mays LEC1 transcription factor in a plant). Thus the claimed invention would have been prima facie obvious .

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Remarks
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CYNTHIA E COLLINS whose telephone number is (571)272-0794.  The examiner can normally be reached on M-R 8:30 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shubo (Joe) Zhou can be reached on 571-272-0724.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CYNTHIA E COLLINS/Primary Examiner, Art Unit 1662